743 N.W.2d 562 (2008)
In re Nicholas Lee BARNES, Minor.
Docket No. 134934. COA No. 269384.
Supreme Court of Michigan.
January 24, 2008.
On order of the Court, the application for leave to appeal the August 28, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, for the reasons stated in the Court of Appeals dissenting opinion.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.